Citation Nr: 1024463	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
to include as secondary to the service-connected gunshot 
wound of the left thigh muscle group XIV.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from February 1943 until 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Coronary artery disease is not related to service and is not 
secondary to the service-connected gunshot wound of the left 
thigh muscle group XIV.


CONCLUSION OF LAW

Coronary artery disease is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2008 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been obtained 
as have private records and VA treatment records.  
Furthermore, the Veteran was afforded multiple VA 
examinations, including in June 2009 during which the 
examiner was provided the claims file for review, took down 
the Veteran's history, considered at length private medical 
evidence, and reached a conclusion based on his examination 
that is well supported and consistent with the record.  The 
examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at hearing 
before a decision review officer in May 2009 and at an April 
2010 hearing before the undersigned.  At the time of the 
Board hearing, the Veteran signed a waiver for RO review of 
additionally submitted evidence.  The Board has carefully 
considered all statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim on Appeal

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by 
service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen, supra.  
Thus, in this case, in order to warrant service connection 
for coronary artery disease on a secondary basis, the 
evidence must show that it was caused or aggravated by a 
service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran is service connected for a wound to his left 
thigh muscle group XIV with muscle loss and herniation.  The 
leg disability was incurred during service when he was struck 
by enemy shell fragments in February 1945 while in Germany.  
In December 1995, the Veteran, who had developed coronary 
artery disease, underwent five aortocoronary bypasses.  He 
now claims that his coronary artery disease is secondary to 
gunshot wounds to the left leg suffered in 1945.

Following separation from service in September 1945, the 
Veteran underwent VA examination in March 1946, at which time 
his blood pressure was 118/60.  The record indicates that the 
Veteran underwent bypasses surgery in December 1995.

VA records show that in May 2006, the Veteran reported 
dyspnea on exertion and sciatic pain, but indicated that he 
was "dealing with it."  Similar symptoms were reported in 
May 2008, including dyspnea when lifting heavy objects or 
climbing steps.

In May 2008, the Veteran's private physician, Dr. R.A.R., 
submitted an opinion to VA stating that "[i]n light of the 
fact that [the Veteran] has residual muscular disability due 
to war related injuries in his left leg, his symptoms are 
exacerbated and he has moderate angina and dyspnea with 
activity."

In October 2008, a VA examiner met with the Veteran and 
reviewed his claims file, including the May 2008 opinion of 
Dr. R.A.R.  The examiner opined that Dr. R.A.R.'s opinion was 
"completely nonsensical as the residuals of the gunshot 
wounds have never impaired the [Veteran's] ability to walk, 
walk fast, and even jog."  The examiner stated that the 
Veteran's gait was normal and the lower left limb appeared 
normal except for scar residuals.  His blood pressure was 
176/96 on the left and 170/88 on the right.  The examiner 
concluded that there was no relationship between coronary 
artery disease and the Veteran's service-connected residuals 
of a gunshot wound.

On VA examination in June 2009, the Veteran's claims file was 
reviewed and Dr. R.A.R.'s May 2008 opinion was again 
considered.  The examiner noted that the Veteran's history 
includes having smoked a pack of cigarettes a day for his 
entire adult life until he developed increasingly severe 
coronary artery disease and underwent surgery in 1995.  The 
examiner also noted histories of diabetes, hypertension, and 
peripheral vascular disease.  With regard to the Veteran's 
endorsement of having to "huff and puff" on exertion, the 
examiner stated that "huffing and puffing is secondary to 
his heart disease and that even if he had no service 
connected lower extremity condition he would be huffing and 
puffing as people do who have coronary artery disease."  The 
examiner concluded that "because of multiple risk factors, . 
. . it is more likely than not that his multiple cardiac 
conditions including coronary artery disease, aortic stenosis 
and sinus node disease requiring pacemaker are not connected 
to his service-connected lower extremity multiple fragment 
wounds."

In statements throughout the record, the Veteran has endorsed 
shortness of breath on exertion, pain in his leg, and pain in 
his chest, which in July 2008 he said was "like I'm having a 
heart attack."  In a hearing before a decision review 
officer in May 2009, the Veteran stated that he had a 
difficult time walking without losing his breath.  He went on 
to state his belief that if his leg had not been injured that 
he would not have such difficulty climbing steps or walking 
more than two blocks at a time.

In considering the lay and medical history as detailed above, 
the Board notes that that the Veteran is competent to give 
evidence about what he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, difficulty breathing as a symptom of 
coronary artery disease is capable of lay observation and 
thus the Veteran's statements constitute competent evidence.  
The Board also finds such testimony to be credible in so far 
as the Veteran has been largely consistent in reporting the 
severity of his symptoms.

The Veteran is not, however, competent to render an opinion 
as to the etiology of coronary artery disease as this is a 
complex medical issue that is beyond the realm of a layman's 
competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Hence, while the Veteran may attribute his 
coronary artery disease to his service-connected left leg 
shrapnel injury, he does not have the requisite medical 
training to competently provide such an opinion.  Id.

Accordingly, the Board turns to the opinions rendered by 
three separate physicians regarding the Veteran's coronary 
artery disease.  To that end, the Board notes that the record 
includes competing competent evidence regarding the etiology 
of the claimed disability.  In considering the evidence, it 
is noted that the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Additionally, the Board may appropriately favor 
the opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

Here the Board finds the opinion of a VA examiner in June 
2009 endorsing no connection between coronary artery disease 
and residuals of a left leg injury more probative than that 
of Dr. R.A.R. in May 2008.  Specifically, in rendering his 
opinion, Dr. R.A.R. did not offer any supporting rationale 
for his conclusion.  Rather, he simply states that "[i]n 
light of the fact that [the Veteran] has residual muscular 
disability . . . his symptoms are exacerbated and he had 
moderate angina and dyspnea with activity."  The Board finds 
this opinion to be unclear and unsupported.  In contrast, the 
VA examiner, in June 2009, reviewed the Veteran's entire 
claims file and conducted a physical examination before 
reaching a conclusion.  Furthermore, he fully supported his 
rationale with evidence from the record.  Accordingly, the 
Board finds this opinion to be far more probative than that 
of Dr. R.A.R.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for coronary artery disease as due to the 
service-connected gunshot wound of the left thigh muscle 
group XIV is denied.




____________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


